                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 96-cr-00146-MMC-1
                                                        Plaintiff,                      ORDER DENYING DEFENDANT'S
                                  8
                                                                                        FOURTH MOTION FOR
                                                   v.                                   RECONSIDERATION OF DENIAL OF
                                  9
                                                                                        PETITION FOR WRIT OF CORAM
                                  10     JON ZAVALIDROGA,                               NOBIS
                                                        Defendant.                      Re: Dkt. No. 248
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           By order filed September 22, 2017, the Court denied defendant Jon Zavalidroga's

                                  14   petition for a writ of coram nobis. Thereafter, defendant, on three occasions, moved for

                                  15   reconsideration of the denial of said petition.1 The Court denied each of the three

                                  16   motions for reconsideration, defendant having failed to set forth any cognizable basis for

                                  17   reconsideration, and, additionally, denied the second and third of the motions for

                                  18   reconsideration, defendant having done no more than repeat arguments he previously

                                  19   made.

                                  20           The Court is now in receipt of defendant's fourth motion for reconsideration, filed

                                  21   November 8, 2018, which motion, although purporting to seek reconsideration solely of

                                  22   the denial of his third motion for reconsideration (see Mot. at 1), in substance seeks

                                  23   reconsideration of the denial of his petition for a writ of coram nobis (see, e.g., Mot. at 16

                                  24   - 25). The instant motion for reconsideration, again, fails to identify any cognizable basis

                                  25   for reconsideration and, again, does no more than repeat arguments defendant has

                                  26

                                  27           1
                                              The motions for reconsideration were filed, respectively, on October 16, 2017,
                                  28   June 15, 2018, and October 9, 2018.
                                  1    previously made in his petition and in his prior motions for reconsideration.

                                  2           Accordingly, defendant's fourth motion for reconsideration is hereby DENIED.

                                  3           Lastly, if defendant elects to appeal the instant order, the Court, to the extent a

                                  4    certificate of appealability may be required, hereby DENIES such certificate, as

                                  5    defendant has not made any showing, let alone a "substantial showing," that he has been

                                  6    denied a "constitutional right." See 28 U.S.C. § 2253(c)(2).

                                  7           IT IS SO ORDERED.

                                  8
                                  9    Dated: November 13, 2018
                                                                                                MAXINE M. CHESNEY
                                  10                                                            United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
